 



Exhibit 10.2
ROBERT P. ROTHENBERG
ANSONIA LLC
1775 BROADWAY
NEW YORK, NY 10019
As of July 15, 2001
Tarragon Realty Investors, Inc.
PB Acquisition Corp.
1775 Broadway, 23rd Floor
New York, NY 10019

     
Re:
  Partnership Interest Agreement, dated as of
November 25, 1997, between PB Acquisition Corp. (“PB”),
Robert P. Rothenberg, Ansonia LLC (“ALLC”) and
Tarragon Realty Investors, Inc. (as successor-by-
merger to National Income Realty Trust) (the “Agreement”)

Gentlemen:
     Reference is made to the Agreement. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
     Paragraph 4 (a) of the Agreement is hereby modified so that 100% of the
portion of the Contribution Amount (which will equal $5,558,386 as of August 31,
2001) attributable to the interests of Rothenberg, Spitz and Mael in ALLC shall
be paid by delivery of Promissory Notes in the form annexed hereto as Exhibit A
(the “100% Notes”) and 75% of the Contribution Amount attributable to the
interests of Richard and Rebecca Frary in ALLC shall be paid by delivery of
Promissory Notes in the form annexed hereto as Exhibit B (the “75% Notes”). The
interest rate of the 100% Notes shall be 12% per annum, compounded monthly, in
the first year, and shall increase by 1/2% per annum in each year thereafter
during the term of the Notes. The interest rate of the 75% Notes shall be 12%
per annum compounded monthly. The 100% Notes and the 75% Notes shall be secured
by the membership interests in ALLC held by the respective payors thereof.
     Receipt by PB of the 100% Note, the 75% Notes and Frary’s cash portion of
the Contribution Amount shall be treated as reduction in the “Invested Capital”
of PB, under this Agreement, and as a return to PB of capital previously
contributed by PB to the Partnership.

 



--------------------------------------------------------------------------------



 



     Section 4.2.1 of the Limited Partnership Agreement of the Partnership is
hereby amended to read as follows:
First, to PB and ALLC, pro rata in proportion to their respective Percentage
Interests, until such time as each has received a return on its Unreturned
Capital Contribution (which, in the case of ALLC shall mean, as of August 31,
2001, the Contribution Amount) at the rate of ten and one-half percent (10 1/2%)
per annum, compounded monthly.
     Section 4.2.2 of the Limited Partnership Agreement of the Partnership is
hereby amended to read as follows:
Next, to PB and ALLC, pro rata in proportion to their respective Percentage
Interests, until each has received an amount equal to its Unreturned Capital
Contribution.
     The Partnership is authorized and directed to withhold distributions
payable to ALLC and/or its members, and to apply such amount to amounts due
under the 100% Notes and the 75% Notes.
     Except as set forth above, the Agreement remains unmodified and in full
force and effect. Kindly indicate your agreement with the foregoing by
countersigning a copy of this letter where indicated below and returning it to
the undersigned. This letter may be executed in any number of counterparts
which, when taken together, shall constitute one original instrument.

      Very truly yours,
 
    /s/ Robert P. Rothenberg   Robert P. Rothenberg
 
   
 
    ANSONIA LLC
 
   
By:
  /s/ Robert P. Rothenberg
 
   
 
  Robert P. Rothenberg
 
  Manager



 



--------------------------------------------------------------------------------



 



      AGREED AND ACCEPTED:
 
    TARRAGON REALTY INVESTORS, INC.
 
   
By:
  /s/ Charles D. Rubenstein
 
   
 
  Charles D. Rubenstein, E.V.P.
 
   
 
    PB ACQUISITION CORP.
 
   
By:
  /s/ Charles D. Rubenstein
 
   
 
  Charles D. Rubenstein, E.V.P.

      Members:
 
    TRUST FBO AYELET MAEL
 
   
By:
  /s/ Lynn Mael, trustee
 
   
 
  Lynn Mael, Trustee
 
   
 
    TRUST FBO JONATHAN MAEL
 
   
By:
  /s/ Lynn Mael, trustee
 
   
 
  Lynn Mael, Trustee
 
   
 
    TRUST FBO DANIELLA MAEL
 
   
By:
  /s/ Lynn Mael, trustee
 
   
 
  Lynn Mael, Trustee
 
   
 
    TRUST FBO JORDANA MAEL
 
   
By:
  /s/ Lynn Mael, trustee
 
   
 
  Lynn Mael, Trustee
 
   
 
    /s/ Joel Mael   Joel Mael
 
   
 
    /s/ Richard S. Frary   Richard S. Frary
 
   
 
    /s/ Rebecca S. Frary   Rebecca S. Frary
 
   
 
    /s/ Saul Spitz   Saul Spitz
 
   
 
    /s/ Eileen Swenson   Eileen Swenson



 